                                       JOSEPH PAUKMAN
                                      ATTORNEY AT LAW
                                  --------------------------------
                                     1407 Avenue Z # 612
                                     Brooklyn, NY 11235
                                      tel: (718) 736-4050
                                      fax: (484) 307-7973
                                     3360066@gmail.com


                                        October 3, 2019


Hon. Gregory H. Woods
Via Pacer
500 Pearl St.
NY 10007


                                                                     Re:  American E Group v
                                                                          Livewire Ergogenics
                                                                          v Elana Hirsch et al
                                                                          Index 1-18-cv-3969-
                                                                          GHW – Attorney lien
                                                                          SDNY local rules1.4,
                                                                          supplement to Docket
                                                                          170 request to unseal
                                                                          Arbitration
                                                                     ===================

Dear Judge Woods

       I am the former counsel to Sunny Joseph Barkats and JSBarkats, PLL. On September 22,

2019. This letter motion is to allow me updates on JS Barkats, PLLC v. Livewire Ergogenics Inc.

and Bill Hodson - Case 01-19-0002-1040.

       I contacted Sharon Durkin of the American Arbitration Association to keep me updated

on JS Barkats, PLLC v. Livewire Ergogenics Inc. and Bill Hodson - Case 01-19-0002-1040 and

she told me I would need a Court order or party permission to allow said updates. See below;
From: AAA Sharon Durkin <sharondurkin@adr.org>
To: JP Legal <3360066@gmail.com>
Date: Thursday, October 3, 2019, 4:41 PM -0400
Subject: RE: JS Barkats case




Good Afternoon Mr. Paukman,



Thank you for your email. Inasmuch as arbitration is a confidential proceeding, one of the
parties will need to advise that you are authorized to receive communications regarding this
matter. As of this date we have not been notified as such.



Thank you,

Spencer Tubbs on behalf of,



       Mr. Barkats and his new attorney are uncooperative, Because I did legal work on this

case and on JS Barkats, PLLC v. Livewire Ergogenics Inc. and Bill Hodson - Case 01-19-0002-

1040, I am entitled to compensation.

       On or about August 2019 my client retained additional counsel and offered me $700 and

contingency 10 percent of the shares, I accepted the offer and my client refused to pay me after

receiving an email from Ira Thomas calling me an embarrassment not entitled to any shares.

       Because 1) I am the former counsel to Sunny Joseph Barkats and JSBarkats, 2) I worked

on this matter and the arbitration. 3) I have a lien Docket 170 and 4) I have received $00.00 for

my services, I ask this Court to allow me updates on JS Barkats, PLLC v. Livewire Ergogenics

Inc. and Bill Hodson - Case 01-19-0002-1040.

                                      /s/Joseph Paukman
                                    __________________

                                       JOSEPH PAUKMAN
